Citation Nr: 1203128	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1955 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claim at issue was previously remanded by the Board in March 2011 to provide the Veteran with a Board personal hearing.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran provided testimony before the undersigned Veterans Law Judge at the San Antonio, Texas, VA office on Travel Board in October 2011; a transcript of the hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

2.  Symptoms of tinnitus were not chronic in service.

3.  Symptoms of tinnitus have not been continuous since service separation.

4.  The Veteran's current tinnitus is not etiologically related to exposure to noise in service.  

CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely January 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in August 2007, 
March 2010, and July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Tinnitus

In December 2005, the Veteran filed a claim of service connection for tinnitus.  The Veteran has reported noise exposure in service.  Pursuant to the VA claim, the Veteran has also reported that he has had continuous symptoms of tinnitus since service separation. 

First addressing the question of current disability, after a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran served as a clerk-typist in service.  In August 2007, the Veteran stated he was exposed to noise from firing his weapon and noise from aircraft engines, all without hearing protection.  During the October 2011 Board personal hearing, the Veteran testified that he worked in a metal building with loud machinery and that aircraft engines were tested in the building he worked in.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from machinery and aircraft engines.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  Service treatment records are negative for any complaints by the Veteran, any abnormalities of the ears or hearing, or diagnosis of tinnitus.  In the November 1961 service separation examination report, which includes a clinical examination, the service examiner did not diagnose tinnitus.  The November 1961 service separation examiner's review of the history is also negative for any reports of complaints or symptoms of the ears or tinnitus.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of tinnitus in service, or complaints, treatment, or diagnosis of tinnitus either during service or at service separation in December 1961.

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation in December 1961.  As indicated, at the November 1961 service separation examination, the Veteran denied any tinnitus and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of tinnitus after service separation until many years later in 2010.  

With regard to the Veteran's assertions, including the October 2011 Board personal hearing testimony, that tinnitus began in service and that his tinnitus has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his tinnitus, his recent report of continuous symptoms since service, made pursuant to the claim for compensation, is outweighed by the other, more contemporaneous lay and medical evidence of record, including the Veteran's own previously reported histories and complaints on multiple occasions, and is not credible.  See Charles, 16 Vet. App. at 370.  

The Board finds that the Veteran's statements as to chronic tinnitus symptoms in service and continuous tinnitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service tinnitus complaints, symptoms, or treatment, the Veteran's denial of any complaints at service separation and after service separation until March 2010, and the absence of any findings or diagnosis of tinnitus after service separation until March 2010.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Other evidence tending to show that tinnitus symptoms have not been continuous since service separation include the January 2002 private treatment record, where the Veteran specifically denied having any ringing or noise in his ears.  In a 
March 2007 VA audiological examination, the Veteran denied having any symptoms of tinnitus.  In private treatment records from March to August 2008, the Veteran did not report any tinnitus or tinnitus symptoms.  In a July 2008 private treatment record, the Veteran specifically denied having any ringing in his ears.  During the October 2011 Board personal hearing, the Veteran testified that he had continuous symptoms of tinnitus since service separation and his spouse recalled discussing such trouble in 1970; however, the Board finds that the statements definitively indicating a lack of continuity of tinnitus symptomatology made to health care professionals are more credible than the more ambivalent statements regarding tinnitus made at a hearing in support of an appeal for compensation benefits.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

At his hearing, the Veteran testified that he also had not been aware of what the work 'tinnitus' meant over the years.  T. 10.  However, the medical reports, including the service separation questionnaire, asked questions about 'ear trouble' or 'noises or ringing' in the ears, to which the Veteran had responded in the negative.  That is, the questions were framed to obtain relevant information without the responder needing medical knowledge of a specific diagnosis.  See 1961 service separation examination and January 2002 private medical report.  As such, this is evidence that undermines the credibility of recent statements.     

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to his active service, specifically including the noise exposure during service.  In an August 2007 VA audiological opinion, which weighs against the Veteran's claim, the Veteran denied having any tinnitus or tinnitus symptoms and the VA examiner opined that the Veteran did not have tinnitus.  In a March 2010 VA audiological opinion, which weighs in favor of the Veteran's claim, the VA examiner opined that the Veteran's current tinnitus was as likely as not related to his exposure to noise in service.  

In the July 2010 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current tinnitus was not likely related to his exposure to noise in service, reasoning that there were no complaints or treatment of tinnitus symptoms during active duty service and the Veteran specifically denied having tinnitus during the August 2007 VA audiological examination.

The August 2007 and July 2010 VA audiological opinions are of high probative value because they are factually accurate, as it appears the VA examiners were informed of the relevant evidence in this case that included the loud noise exposure in service, the absence of complaints of tinnitus in service as indicated by the service treatment records and the Veteran's specific denial of tinnitus at the 
August 2007 VA audiological examination.  The VA examiners relied on accurate facts, and gave fully articulated opinions that are supported by a sound reasoning.  

The Board finds that the March 2010 VA audiological opinion is of little probative value because the VA examiner supplied a bare conclusion and did not support the opinion with a rationale.  The Court has held that such a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The 
March 2010 VA examiner also did not have access to the claims file during the examination.  See Prejean, 13 Vet. at 448-9 (one of the factors for assessing the probative value of a medical opinion is the physician's access to the claims file).    

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of a relationship between the Veteran's current tinnitus and the loud noise exposure during service, including no credible evidence of chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


